DETAILED ACTION
This action is written in response to the application filed 12/27/18. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a system comprising a processor, which is a machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind (but for the recitation of generic computer components):
“receive data of an asset” and
“determine a predictive feature of the received data based on a previously used predictive feature”.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed by a processor, the recited processor is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed by a processor. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014). Claim 1 recites two additional elements:
“a cross-domain storage configured to store predictive features” (insignificant pre-solution activity, i.e. data storage); and
“output the determined predictive feature for display via a user interface” (insignificant post-solution activity, i.e. displaying computed results).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 17, which recite a method and a computer readable medium, respectively, as well as to dependent claims 2-8, 10-16, and 18-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 10 and 18 additionally recite decomposing predictive features into quantitative components; this is an additional mental process.

Dependent claims 4, 12 and 20 additionally recite details about the source and target domains; this is merely additional details for the abstract idea in the independent claims.
Dependent claims 5 and 13 additionally recite “identify[ing] the previously used predictive feature based on a decomposed structure of the previously used predictive feature”; this is an additional mental process.
Dependent claims 6 and 14 additionally recite “predict[ing] an optimal subset of predictive features”; this is an additional mental process.
Dependent claims 7 and 15 additionally recite specifications about the domains recited in the independent claims; this is merely additional information pertaining to the mental processes identified in the independent claims.
Dependent claims 8 and 16 additionally recite additional details about the “evaluation attribute” recited in their respective independent claims; this is merely additional information pertaining to the mental processes identified in the independent claims.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Pan (primary reference) (Pan SJ, Yang Q. A survey on transfer learning. IEEE Transactions on knowledge and data engineering. 2009 Oct 16;22(10):1345-59.)
Hill (US 2017/0316050 A1)
Wang (Wang K, Wu B. Power equipment fault diagnosis model based on deep transfer learning with balanced distribution adaptation. In International Conference on Advanced Data Mining and Applications 2018 Nov 16 (pp. 178-188). Springer, Cham.)
Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Hill.
Regarding claim 1, Pan discloses a computing system comprising:
a cross-domain storage configured to store predictive features, the predictive features previously used in machine learning modeling in a plurality of different domains; and
[The Examiner notes that a generic storage device is inherent throughout the disclosures.]P. 1346, sec. 2.1: “Transfer learning, in contrast, allows the domains, tasks, and distributions used in training and testing to be different. In the real world, we observe many examples of transfer learning. For example, we may find that learning to recognize apples might help to D consists of two components: a feature space χ and a marginal probability distribution P(X), where X = {x1, ..., xn} ∈ χ.” The Examiner notes that the disclosed feature space is equivalent to the recited predictive features; the predictive power of each feature in the feature set is measured by P(X).
a processor configured to receive data of an asset included in a target domain and information about an evaluation attribute associated with the asset in the target domain,
P. 1352, sec. 4: “Given... a target domain DT and a corresponding learning task TT, transductive transfer learning aims to improve the learning of the target predictive function fT(·) in DT using the knowledge in DS and TS.”
determine a predictive feature of the received data based on a previously used predictive feature stored in the cross-domain data store which is associated with a machine learning model in a different domain and the target attribute, and

    PNG
    media_image1.png
    645
    513
    media_image1.png
    Greyscale

Excerpt form Pan, p. 1352. The Examiner notes that a set of m shared features θ are optimized for a particular target task in the target domain based on training data from both the source domain (xS, yS) as well as the target domain (xT, yT).See generally secs. 4-4.2 discussing transductive transfer learning, as well as secs. 3-3.2 discussing inductive transfer learning.
Hill discloses the following further limitation which Pan does not disclose:
output the determined predictive feature for display via a user interface.
Fig. 5 (reproduced below), described at [0047]. The figure shows a list of variables ranked according to their predictive power (F-value).

    PNG
    media_image2.png
    584
    858
    media_image2.png
    Greyscale

At the time of filing, it would have been obvious to a person of ordinary skill to rank and display a list of features according to their predictive power (as taught by Hill) in combination with the transfer learning system of Pan because it would allow users to see (and therefore understand) which features are most important to the classification models being analyzed. This will in turn allow the user to tune the models for optimal performance. Both disclosures pertain to machine learning and feature selection.

Independent claims 9 and 17 are rejected for the same reason as claim 1. Regarding claim 17, its additional limitation comprising a non-transitory computer readable medium is inherent throughout the Pan disclosure, and is also explicitly disclosed in Hill at [0048].

Regarding claims 2, 10, and 18, Pan discloses the further limitation wherein the processor is further configured to decompose the predictive features into quantitative components of the predictive features and store the quantitative components within the cross-domain storage.
P. 1353, second col.: “In the third step, singular value decomposition (SVD) is applied to matrix W”.

Regarding claims 3, 11, and 19, Pan discloses the further limitation wherein the determined predictive feature comprises a quantitative data element derived from one or more data elements included in the received data.
P. 1353, second col.: “In the third step, singular value decomposition (SVD) is applied to matrix W”. The Examiner notes that the pivot features are learned from data in both domains, as noted at p. 1353, first col.

Regarding claims 5 and 13, Pan discloses its further limitation wherein the processor is configured to identify the previously used predictive feature based on a decomposed structure of the previously used predictive feature.
P. 1350, sec. 3.2, Transferring knowledge of feature representations. The Examiner interprets “decomposed structure of the previously used predictive feature” as encompassing the “low dimensional representations” of features discussed in sec. 3.2.1, (see eqn. 1 and accompanying description).

Regarding claims 6 and 14, Hill discloses its further limitation wherein the processor is configured to predict an optimal subset of predictive features in the received data based on a plurality of previously used predictive features stored in the cross-domain storage and the evaluation attribute.
[0006] “executing at least one database statement within the storage system to derive a subset of diagnostic parameters from the high dimensional parameter space.”[0015] “In general, feature selection algorithms consider each input parameter to a predictive modeling problem one at a time or in combination with others, and evaluate the diagnostic value (predictive power) with respect to the outcome indicia of interest. Algorithms are often selected to be fast and efficient, for example computing simple correlation coefficient, Analysis of Variance estimates, or using other methods.” (Emphasis added.)


Regarding claims 7 and 15, Pan discloses the following further limitation wherein the processor is further configured to build a machine learning model for the target domain using the determined predictive feature which is determined based on the previously used predictive feature in the different domain.
P. 1352, sec. 4: Transductive transfer learning. See excerpt below.

    PNG
    media_image3.png
    496
    628
    media_image3.png
    Greyscale

Regarding claims 8 and 16, Pan discloses the further limitation wherein the evaluation attribute comprises one or more metrics against which the machine learning model is evaluated.
P. 1351, sec. 3.3: “Thus, in multitask learning, weights of the loss functions for the source and target data are the same. In contrast, in transfer learning, weights in the loss functions for different domains can be different. Intuitively, we may assign a larger weight to the loss function of the target domain to make sure that we can achieve better performance in the target domain.” (Emphasis added.)


Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hill, and Wang.
Regarding claims 4, 12, and 20, Wang discloses the following further limitations which neither Pan not Hill seems to describe explicitly wherein the target domain comprises an industrial domain where the asset exists, and the previously used predictive feature is associated with a machine learning model used with an asset in a different industrial domain than the target domain.
See table 4, reproduced below.). At least 10 transfer tasks are described in table 4. See generally secs. 1 (introduction) and 2 (related work).

    PNG
    media_image4.png
    403
    544
    media_image4.png
    Greyscale

At the time of filing, it would have been obvious to a person of ordinary skill to apply the combined system of Pan and Hill to problems in the industrial domain because many data mining and machine learning technologies can be (and have been) successfully applied to classification, regression, and clustering problems in this domain, yielding actionable insights while reducing the need for manual human computing. Furthermore, as noted in Pan, “It would be nice to reduce the need and effort to recollect the training data. In such cases, knowledge transfer or transfer learning between task domains would be desirable.” (P. 1345, introduction.) All three disclosures pertain to machine learning.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Chen discloses a system which uses transfer learning to detect a transportation mode (domain) for a user (e.g. stationary, walking, driving). (Chen Z, Wang S, Shen Z, Chen Y, Zhao Z. Online sequential ELM based transfer learning for transportation mode recognition. In2013 IEEE Conference on Cybernetics and Intelligent Systems (CIS) 2013 Nov 12 (pp. 78-83). IEEE.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.